Title: From James Madison to James Monroe, 7 September 1805
From: Madison, James
To: Monroe, James


          
            Sir,
            Department of State 7th. September 1805
          
          Mr. Erving having been applied to by the Prussian Minister in London to procure information respecting the estate of a Major Ludeman, who died in Virginia in the year 1786, I inclose a copy of a letter from Mr. Hay, the District Attorney, in which its situation is fully explained.
          It has been found that the Records delivered as those of West Florida, whilst a British Province, are but a partial mass; and as it is of importance to possess the whole if attainable, I request you to have the remainder sought for. Any moderate expence incurred in the search will be justified by the nature of the object.
          The inclosed order of His Britannic Majesty to his vessels of War, tho’ dated so far back as the 23d. June 1803 has made its public appearance only this summer by the way of Tortola. In the mean time there is reason to believe that its penal effect has been extended to our navigation. Be pleased to inform me whether it is genuine, and how it has happened, that like every just modification of existing rules, by which others are to be guided, it has not been notified or published. Should it be found to have originated in the regular source, its concealment will not form the only topic of complaint against it, as the principle on which it is founded is far from being conceded.
          Some time since I received for the use of this Department the first volume of the Reports of Judge Marriott. If any additions have been made to the publication I should be glad to possess them, as well as a continuation of the statutes at large from the 3 G. 3 C.72 in a quarto form.
          It appears that Frederick Balcke the subject of a former enquiry from Baron Jacobi, is living at the town of Clermont in the Manor of Livingston in the state of New York, where he has continued to reside ever since he came to this Country. I have the honor to be &c
          
            James Madison
          
        